United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50913
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ELIUD CRUZ-GONZALEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:04-CR-92-ALL
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eliud Cruz-Gonzalez pleaded guilty to an indictment charging

him with illegal reentry following deportation.    Cruz was

sentenced to an 84-month term of imprisonment and to a three-year

period of supervised release.    Cruz has appealed his sentence.

     Cruz contends for the first time on appeal that, under

United States v. Booker, 125 S. Ct. 738 (2005), the district

court erred by imposing sentence under mandatory sentencing

guidelines.    We review this issue for plain error.    See United


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50913
                                -2-

States v. Valenzuela-Quevado, 407 F.3d 728, 732 (5th Cir. 2005).

Cruz has not carried his burden of showing that his substantial

rights were affected.   See United States v. Mares, 402 F.3d 511,

521–22 (5th Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).

     Cruz contends that, in light of Apprendi v. New Jersey, 530
U.S. 466 (2000), his sentence violated due process because it

exceeded the maximum imprisonment and supervised-release terms

for the offense charged in the indictment.   Cruz concedes that

this issue is foreclosed under Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).   He raises the issue to

preserve it for further review.   The judgment is

     AFFIRMED.